


EXHIBIT 10.62

AMENDMENT NUMBER 8 AND WAIVER
TO LOAN AND SECURITY AGREEMENT

        THIS AMENDMENT NUMBER 8 AND WAIVER TO LOAN AND SECURITY AGREEMENT (this
"Amendment"), is dated as of March 21, 2005, by and between WELLS FARGO
FOOTHILL, INC., a California corporation (formerly known as Foothill Capital
Corporation) ("Lender") and QAD INC., a Delaware corporation ("Borrower").

W I T N E S S E T H

        WHEREAS, Borrower and Lender are parties to that certain Loan and
Security Agreement, dated as of September 8, 2000 (as amended, restated,
supplemented, or modified from time to time, the "Loan Agreement");

        WHEREAS, Borrower has requested that Lender (a) amend the Loan Agreement
to provide for a reset of certain financial covenants, and (b) consent to
Borrower entering into certain specified written obligations;

        WHEREAS, subject to the satisfaction of the conditions set forth herein,
Lender is willing to so consent to the amendment of the Loan Agreement and to
Borrower entering into certain written obligations.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Loan Agreement as follows:

        1.    DEFINITIONS.    Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement,
as amended hereby.

        2.    AMENDMENTS TO THE LOAN AGREEMENT.    

        (a)   Section 7.20(a)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

        "Minimum EBITDA. EBITDA, measured on a fiscal quarter-end basis, of not
less than the required amount set forth in the following table for the
applicable period set forth opposite thereto:

Applicable Amount


--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

$ 22,880,000   For the 12 month period ending April 30, 2005 $ 23,680,000   For
the 12 month period ending July 31, 2005 $ 24,240,000   For the 12 month period
ending October 31, 2005 $ 24,320,000   For the 12 month period ending January
31, 2006"

1

--------------------------------------------------------------------------------



        (b)   Section 7.20(a)(ii) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

        "Tangible Net Worth. Tangible Net Worth of at least the required amount
set forth in the following table as of the applicable date set forth opposite
thereto:

Applicable Amount


--------------------------------------------------------------------------------

  Applicable Date

--------------------------------------------------------------------------------

$ 27,600,000   April 30, 2005 $ 29,280,000   July 31, 2005 $ 29,040,000  
October 31, 2005 $ 32,080,000   January 31, 2006"

        3.    WAIVERS.    Lender grants to Borrower a limited one-time waiver of
the negative covenants set forth in Sections 7.1, 7.2, and 7.6 of the Loan
Agreement and any other provision of the Loan Agreement which would otherwise
prohibit the following: (a) Borrower's execution and delivery to Bank of
America, N.A. of a continuing guaranty substantially in the form attached hereto
as Exhibit A ("Bank of America Guaranty"); (b) Borrower's execution and delivery
to Comerica Bank of an unsecured credit agreement ("Comerica Credit Agreement")
for the purpose, among others, of borrowing sums to directly pay all Obligations
in full; and (c) Borrower's execution and delivery to Comerica Bank of such
ancillary instruments and loan documents as may be called for pursuant to the
Comerica Credit Agreement ("Comerica Loan Documents") in order to evidence
Borrower's Indebtedness thereunder, together with the Comerica Credit Agreement.
Notwithstanding any provision to the contrary herein contained, Borrower shall
not borrow any sums or otherwise incur any Indebtedness under the Comerica
Credit Agreement except in connection with Borrower's concurrent payment of all
Obligations in full, which payment shall be made, if at all, no later than
April 21, 2005. The foregoing waiver is not a waiver of any subsequent Default
or Event of Default of the same provisions of the Loan Agreement, nor is it a
waiver of any other current or future Default or Event of Default. Lender is not
obligated to provide this or any other waiver of its Default rights.

        4.    CONDITIONS PRECEDENT TO THIS AMENDMENT.    The satisfaction of
each of the following shall constitute conditions precedent to the effectiveness
of this Amendment and each and every provision hereof:

        (a)   The representations and warranties of the Loan Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

        (b)   No Default or Event of Default shall have occurred and be
continuing; and

        (c)   No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or Lender.

        5.    CONSTRUCTION.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

        6.    ENTIRE AMENDMENT; EFFECT OF AMENDMENT; LENDER EXPENSE.    This
Amendment, and terms and provisions hereof, constitute the entire agreement
among the parties pertaining to the subject matter hereof and supersedes any and
all prior or contemporaneous amendments relating to the subject matter hereof.
Except for the amendment to the Loan Agreement expressly set forth in Section 2
hereof and the waiver in Section 3 hereof, the Loan

2

--------------------------------------------------------------------------------






Agreement and other Loan Documents shall remain unchanged and in full force and
effect. To the extent any terms or provisions of this Amendment conflict with
those of the Loan Agreement or other Loan Documents, the terms and provisions of
this Amendment shall control. This Amendment is a Loan Document. Borrower agrees
that all of Lender's attorneys' fees and costs in drafting and negotiating this
Amendment are part of the Lender Expenses and are payable on demand.

        7.    COUNTERPARTS; TELEFACSIMILE EXECUTION.    This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart. Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

        IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed and delivered as of the date first written above.

    WELLS FARGO FOOTHILL, INC.,
a California corporation
 
 
By:
/s/  NICHOL S SHUART      

--------------------------------------------------------------------------------

    Name: Nichol S Shuart

--------------------------------------------------------------------------------

    Title: VP

--------------------------------------------------------------------------------


 
 
QAD INC.
a Delaware corporation
 
 
By:
/s/  DANIEL LENDER      

--------------------------------------------------------------------------------

    Name: Daniel Lender

--------------------------------------------------------------------------------

    Title: EVP and Chief Financial Officer

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



CONTINUING GUARANTY

        FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and
in consideration of credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to the subsidiaries of the
undersigned Guarantor (the "Guarantor") identified on Schedule A hereto, as
amended or supplemented or deemed amended or supplemented from time to time in
accordance with Paragraph 18 below (each a "Borrower" and collectively, the
"Borrowers") by BANK OF AMERICA, N.A. and any other subsidiaries or affiliates
of Bank of America Corporation and its successors and assigns (collectively the
"Lender"), the Guarantor hereby furnishes its guaranty of the Guaranteed
Obligations (as hereinafter defined) as follows:

        1.    Guaranty.    The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment in the currency in which denominated when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Borrower to the Lender associated
with any credit or other financial accommodation arising out of any treasury
management services provided by the Lender for the benefit of or otherwise in
respect of the Borrowers, including, without limitation, intraday credit,
Automated Clearing House (ACH) services, foreign exchange services, daylight
overdrafts and zero balance arrangements and any instruments, agreements and
other documents of every kind executed in connection with such services
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all reasonable costs, attorneys' fees and expenses
incurred by the Lender in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor or any Borrower
under the Bankruptcy Code (Title 11, United States Code), any successor statute
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, "Debtor Relief Laws"), and including interest
that accrues after the commencement by or against any Borrower of any proceeding
under any Debtor Relief Laws (collectively, the "Guaranteed Obligations"). The
Lender's books and records shall be admissible as prima facie evidence in any
action or proceeding for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing other than the loss of enforceability of a Guaranteed
Obligation caused by the willful misconduct or gross negligence of the Bank.

        2.    No Setoff or Deductions; Taxes; Payments.    The Guarantor
represents and warrants that it is organized and resident in the United States
of America. The Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Guarantor is

4

--------------------------------------------------------------------------------






compelled by law to make such deduction or withholding. If any such obligation
to deduct or withhold (other than one arising with respect to taxes based on or
measured by the income or profits of the Lender) is imposed upon any amount
payable by the Guarantor hereunder, the Guarantor will nonetheless pay to the
Lender, on the date on which such amount is due and payable hereunder, the full
amount of the Guaranteed Obligation to be paid and any additional amount in U.S.
dollars as may be necessary to enable the Lender to receive the same net amount
which the Lender would have received on such due date had no such obligation
been imposed upon the Guarantor. The Guarantor will deliver promptly to the
Lender such certificates or other valid vouchers as will evidence the payment of
all taxes or other charges deducted from or paid with respect to payments made
by the Guarantor hereunder. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty. At the Lender's option, all payments under this
Guaranty shall be made in the United States. The obligations hereunder shall not
be affected by any acts of any legislative body or governmental authority
affecting any Borrower, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of any Borrower's property, or by economic, political,
regulatory or other events in the countries where any Borrower is located.

        3.    Rights of Lender.    The Guarantor consents and agrees that the
Lender may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Lender in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

        4.    Certain Waivers.    The Guarantor waives (a) any defense arising
by reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender) of the liability of any Borrower; (b) any defense based
on any claim that the Guarantor's obligations exceed or are more burdensome than
those of any Borrower; (c) the benefit of any statute of limitations affecting
the Guarantor's liability hereunder; (d) any right to proceed against any
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Lender's power whatsoever; (e) any benefit of and
any right to participate in any security now or hereafter held by the Lender;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

        5.    Obligations Independent.    The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not any Borrower or any other person or entity is
joined as a party.

5

--------------------------------------------------------------------------------






        6.    Subrogation.    The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Lender or facilities
provided by the Lender with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender and shall forthwith be paid to the Lender to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.

        7.    Termination; Reinstatement.    This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lender or facilities provided by the Lender with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or the
Guarantor is made, or the Lender exercises its right of setoff, in respect of
the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Lender is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty.

        8.    Subordination.    The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrowers owing to the Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrowers to the Guarantor as subrogee of the Lender or
resulting from the Guarantor's performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the
Lender so requests, any such obligation or indebtedness of the Borrowers to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Lender and the proceeds thereof shall be paid over to the Lender on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

        9.    Stay of Acceleration.    In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, in connection
with any case commenced by or against the Guarantor or any Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Lender.

        10.    Expenses.    The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including attorneys' fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Lender's rights under this Guaranty or in
respect of the Guaranteed Obligations, including any incurred during any
"workout" or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Lender in any proceeding any Debtor Relief Laws. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

        11.    Miscellaneous.    No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Lender and the Guarantor. No failure by the Lender to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power

6

--------------------------------------------------------------------------------






hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Lender and the Guarantor in writing, this Guaranty is not intended
to supersede or otherwise affect any other guaranty now or hereafter given by
the Guarantor for the benefit of the Lender or any term or provision thereof.

        12.    Condition of Borrowers.    The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower and any other guarantor such information concerning the
financial condition, business and operations of such Borrower and any such other
guarantor as the Guarantor requires, and that the Lender has no duty, and the
Guarantor is not relying on the Lender at any time, to disclose to the Guarantor
any information relating to the business, operations or financial condition of
any Borrower or any other guarantor (the guarantor waiving any duty on the part
of the Lender to disclose such information and any defense relating to the
failure to provide the same).

        13.    Setoff.    If and to the extent any payment is not made when due
hereunder, the Lender may setoff and charge from time to time any amount so due
against any or all of the Guarantor's accounts or deposits with the Lender.

        14.    Representations and Warranties.    The Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.

        15.    Indemnification and Survival.    Without limitation on any other
obligations of the Guarantor or remedies of the Lender under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Lender from and against, and shall pay on demand, any
and all damages, losses, liabilities and reasonable expenses (including
attorneys' fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Lender in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of the Borrowers enforceable against
the Borrowers in accordance with their respective terms. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

        16.   GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Lender
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Lender and its successors and assigns and the Lender may,
without notice to the Guarantor and without affecting the Guarantor's
obligations hereunder, assign, sell or grant participations in the Guaranteed

7

--------------------------------------------------------------------------------






Obligations and this Guaranty, in whole or in part. The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in the Borough of Manhattan, New York, New York,
in any action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Service of process by the Lender in
connection with such action or proceeding shall be binding on the Guarantor if
sent to the Guarantor by registered or certified mail at its address specified
below or such other address as from time to time notified by the Guarantor. The
Guarantor agrees that the Lender may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Lender's possession concerning the Guarantor, this Guaranty and any
security for this Guaranty. All notices and other communications to the
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to the Guarantor at its address set forth below or at such other
address in the United States as may be specified by the Guarantor in a written
notice delivered to the Lender at such office as the Lender may designate for
such purpose from time to time in a written notice to the Guarantor.

        17.    WAIVER OF JURY TRIAL; FINAL AGREEMENT.    TO THE EXTENT ALLOWED
BY APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        18.    Amending Schedule A.    From time to time the Guarantor and the
Lender may amend or supplement Schedule A hereto to add or delete Borrowers or
to change other information thereon by a written instrument executed by the
Lender and the Guarantor. Any such amended Schedule A shall be deemed to replace
or supplement, as applicable, the prior Schedule A without further action by any
party hereto; provided that (i) Schedule A shall be deemed amended to include
any credit previously extended by the Lender to any subsidiary of the Guarantor
in reliance on this Guaranty, (ii) no amendment shall terminate this Guaranty as
to Guaranteed Obligations which remain outstanding or to extensions of credit
made pursuant to existing commitments which would have been Guaranteed
Obligations but for such amendment (including, in each case, all renewals,
compromises, extensions and modifications of such Guaranteed Obligations),
(iii) no amendment shall limit the rights of the Lender under paragraph 7
hereof, and (iv) no amendment shall in itself be deemed a commitment by the
Lender to extend any credit.

        19.    Special Agreement With Respect To Debt
Restructuring.    Notwithstanding any limitation on liability set forth in
Paragraph 1 to the contrary, if the Guaranteed Obligations are made subject to a
debt restructuring arrangement between a country and its creditors or creditors
of persons or entities of such country, and as a result thereof the Lender, as
holder of such Guaranteed Obligations and other credit facilities to such
country, persons or entities of such country, shall agree to provide any new
credit facilities, the Guarantor shall fund (and be the beneficial owner of)
that amount of such new credit facilities which is calculated by (i) dividing
the face value of such Guaranteed Obligations by the aggregate amount of the
Lender's credit facilities made part of the restructuring arrangement and
(ii) multiplying the result by the amount of such new credit facilities. The
Guarantor agrees to execute and deliver such documents and take such actions as
may be requested by the Lender to effect the purposes of this paragraph. The
Lender agrees to provide the Guarantor with copies of the relevant documents
governing its participation

8

--------------------------------------------------------------------------------






in the restructuring arrangement and new credit facilities and shall provide the
Guarantor with the basis on which it has calculated the Guarantor's portion of
such new credit facilities, which calculations shall be conclusive absent
manifest error.

        20.    Foreign Currency.    If the Lender so notifies the Guarantor in
writing, at the Lender's sole and absolute discretion, payments under this
Guaranty shall be the U.S. Dollar equivalent of the Guaranteed Obligations or
any portion thereof, determined as of the date payment is made. If any claim
arising under or related to this Guaranty is reduced to judgment denominated in
a currency (the "Judgment Currency") other than the currencies in which the
Guaranteed Obligations are denominated or the currencies payable hereunder
(collectively the "Obligations Currency"), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Lender in the
place of the Lender's choice at or about 8:00 a.m. on the date for determination
specified above. The Guarantor shall indemnify the Lender and hold the Lender
harmless from and against all loss or damage resulting from any change in
exchange rates between the date any claim is reduced to judgment and the date of
payment thereof by the Guarantor or any failure of the amount of any such
judgment to be calculated as provided in this paragraph.

        Executed this 21st day of March, 2005.

    QAD Inc.
 
 
By:


--------------------------------------------------------------------------------

    Name: Daniel Lender     Title: EVP and Chief Financial Officer
 
 
By:


--------------------------------------------------------------------------------

    Name: Mark Rasmussen     Title: Vice President Tax and Treasurer
 
 
Address: 6450 Via Real
Carpinteria, California 93013

9

--------------------------------------------------------------------------------



SCHEDULE A TO
MASTER CONTINUING GUARANTY

        Subject to Paragraph 18 of the Master Continuing Guaranty to which this
Schedule is or will be attached, all obligations of the following entities to
Bank of America, N.A., its affiliates and subsidiaries, shall constitute
Guaranteed Obligations guaranteed pursuant to the Master Continuing Guaranty.

BORROWERS

QAD EUROPE B.V.

QAD EUROPE GMBH

QAD EUROPE NV/SA

QAD EUROPE SA

QAD EUROPE SAS

QAD IRELAND LIMITED

QAD NETHERLANDS B.V.

QAD EUROPE LIMITED

10

--------------------------------------------------------------------------------



[MODEL LETTER AMENDING SCHEDULE A]

(May be sent from Bank to the Guarantor or vice versa)

                                , 200    

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


  Att:    
 
Re:
 
                                      Master Continuing Guaranty dated as
of                        , 2005

Ladies and Gentleman:

        We refer to that certain Master Continuing Guaranty dated as
of            , 2005 made by                        (the "Guarantor") in favor
of Bank of America, N.A. and affiliates (as amended from time to time, the
"Guaranty;" terms not defined herein have the meanings assigned to them in the
Guaranty), pursuant to which the Guarantor guarantees the obligations of certain
of its subsidiaries and affiliates of Guarantor.

        Subject to Paragraph 18 of the Guaranty, the undersigned hereby confirm
their agreement that Schedule A to the Guaranty is hereby amended and restated
as set forth in Schedule A hereto and all references in the Guaranty and any
other documents evidencing the Obligations shall refer to the Guaranty as
amended hereby. This letter may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute but one
and the same instrument.

      Very truly yours,
 
 
 
By


--------------------------------------------------------------------------------

      Name:

--------------------------------------------------------------------------------

      Title:

--------------------------------------------------------------------------------


       
Agreed and Accepted:
 
 
 
       

--------------------------------------------------------------------------------

     
By:


--------------------------------------------------------------------------------


 
 
  Title:

--------------------------------------------------------------------------------

     

11

--------------------------------------------------------------------------------



Amended as of                        

SCHEDULE A TO MASTER GUARANTY

        Subject to Paragraph 18 of the Master Continuing Guaranty to which this
Schedule is or will be attached, all obligations of the following entities to
Bank of America, N.A., its affiliates and subsidiaries, shall constitute
Guaranteed Obligations guaranteed pursuant to the Master Continuing Guaranty.

BORROWERS

        [REFER TO ORIGINAL SCHEDULE A FOR FORMAT]

12

--------------------------------------------------------------------------------


